DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Said claim discloses “computer-readable storage medium.”.  Under the broadest reasonable interpretation, a "computer-readable storage medium" can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  A claim directed to only signals per se is not a process, machine, manufacture, or composition of matter and therefore is not directed to statutory subject matter.  MPEP 2106.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 18-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al. (US 2021/0160541 A1).
Consider claim 11, Chiang teaches a device for coding video data (the encoder [0089]), the device comprising: a memory (features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium.  [0112]); and a processor implemented in circuitry (one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units).  [0112]) and configured to: determine, for a transform block of video data, that at least one coefficient group, of the transform block, that comprises a non-zero transform coefficient is outside of a lowest frequency region of the transform block, wherein the at least one coefficient group is one of a plurality of coefficient groups that each comprise transform coefficients (the encoder determines, at block 630, whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient.  [0090] – [0092].  For the 32×32 TB 200, since only the coefficients within the 16×16 lower-frequency region (the MTS-applied region 210, or CGs at grid positions 0-9, 11-13, 17-18, and 24) are retained for each MTS-applied TB, MTS index should be 0 if any non-zero-coefficient exists outside the 16×16 region.  [0055].  See also Fig. 2); determine not to code a syntax element indicative of a multiple transform selection (MTS) for the transform block based at least in part on the determination of that the at least one coefficient group is outside of the lowest frequency region of the transform block (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode.  [0090] – [0092] and Fig. 6); and code the video data based at least in part on the determination not to code the syntax element indicative of the multiple transform selection for the transform block (At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode.  [0090] – [0092] and Fig. 6).
Consider claim 12, Chiang teaches determine that at least one coefficient group, of the transform block, that comprises a non-zero transform coefficient is outside of the lowest frequency region of the transform block, the processor is further configured to: determine, for a coefficient group of the plurality of coefficient groups comprising transform coefficients, that a coded sub-block flag for the coefficient group is set (The encoder sets (at block 620) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications of subblocks (e.g., coded_sub_block_flag) of the current block (e.g., zero-out region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). (The horizontal threshold position and the vertical threshold position are positions of coding groups that each may include 16 transform coefficients.) In some embodiments, the encoder examines the non-zero coefficient indications of the subblocks in the zero-out region to see if any subblocks in the zero-out region has non-zero coefficient. If so, the encoder sets the zero-out indication to indicate there is a non-zero coefficient in the zero-out region. The process proceeds to 640.  [0090].); in response to determining that the coded sub-block flag for the coefficient group is set, determine that a position of the coefficient group is greater than 3 in at least one of an x-axis or a y-axis (The encoder sets (at block 620) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications of subblocks (e.g., coded_sub_block_flag) of the current block (e.g., zero-out region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). (The horizontal threshold position and the vertical threshold position are positions of coding groups that each may include 16 transform coefficients.) In some embodiments, the encoder examines the non-zero coefficient indications of the subblocks in the zero-out region to see if any subblocks in the zero-out region has non-zero coefficient. If so, the encoder sets the zero-out indication to indicate there is a non-zero coefficient in the zero-out region. The process proceeds to 640.  [0090].); and in response to determining that the position of the coefficient group is greater than 3 in at least one of the x-axis or the y-axis, determine, for the transform block of the video data, that at least one coefficient group, of the transform block, that comprises a non-zero transform coefficient is outside of the lowest frequency region of the transform block (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660. [0090] – [0092]).
Consider claim 13, Chiang teaches the processor is further configured to: determine, for a second transform block of video data, that no coefficient group, of a second plurality of coefficient groups of the second transform block, that comprises a non-zero transform coefficient is outside of a lowest frequency region of the second transform block, wherein the second plurality of coefficient groups each comprise a plurality of transform coefficients (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  [0090] – [0092] and Fig. 6); determine to code a second syntax element indicative of the MTS for the second transform block based at least in part on the determination of that no coefficient group is outside of the lowest frequency region of the second transform block (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  [0090] – [0092] and Fig. 6); and code the video data based at least in part on the determination to code the second syntax element indicative of the MTS for the second transform block (At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode.  [0090] – [0092] and Fig. 6).
Consider claim 14, Chiang teaches to determine that no coefficient group that comprises a non-zero coefficient group is outside of the lowest frequency region of the second transform block, the processor is further configured to: determine, from the plurality of coefficient groups, of the second transform block, one or more coefficient groups for which a coded sub-block flag is set for each of the one or more coefficient groups (The encoder sets (at block 620) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications of subblocks (e.g., coded_sub_block_flag) of the current block (e.g., zero-out region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). (The horizontal threshold position and the vertical threshold position are positions of coding groups that each may include 16 transform coefficients.) In some embodiments, the encoder examines the non-zero coefficient indications of the subblocks in the zero-out region to see if any subblocks in the zero-out region has non-zero coefficient. If so, the encoder sets the zero-out indication to indicate there is a non-zero coefficient in the zero-out region. The process proceeds to 640.  The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  [0090] – [0091]); determine that a position of each of the one or more coefficient groups is not greater than 3 in both an x-axis and a y-axis (The encoder sets (at block 620) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications of subblocks (e.g., coded_sub_block_flag) of the current block (e.g., zero-out region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). (The horizontal threshold position and the vertical threshold position are positions of coding groups that each may include 16 transform coefficients.) In some embodiments, the encoder examines the non-zero coefficient indications of the subblocks in the zero-out region to see if any subblocks in the zero-out region has non-zero coefficient. If so, the encoder sets the zero-out indication to indicate there is a non-zero coefficient in the zero-out region. The process proceeds to 640.  The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  [0090] – [0091]); and in response to determining that the position of each of the one or more coefficient groups is not greater than 3 in both the x-axis and the y-axis, determine, for the second transform block of the video data, that no coefficient group, of the second plurality of coefficient groups of the second transform block, that comprises a non-zero transform coefficient is outside of a lowest frequency region of the second transform block (The encoder sets (at block 620) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications of subblocks (e.g., coded_sub_block_flag) of the current block (e.g., zero-out region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). (The horizontal threshold position and the vertical threshold position are positions of coding groups that each may include 16 transform coefficients.) In some embodiments, the encoder examines the non-zero coefficient indications of the subblocks in the zero-out region to see if any subblocks in the zero-out region has non-zero coefficient. If so, the encoder sets the zero-out indication to indicate there is a non-zero coefficient in the zero-out region. The process proceeds to 640.  The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  [0090] – [0091]).
Consider claim 15, Chiang teaches the lowest frequency region of the transform block comprises an upper-left region of the transform block (there is redundancy between residual signaling and the MTS index if the video encoder/decoder relies only on LastSignificantCoeffX and/or LastSignificantCoeffY to determine whether to bypass MTS index for the current block. For example, for the 32×32 TB 200, since only the coefficients within the 16×16 lower-frequency region (the MTS-applied region 210, or CGs at grid positions 0-9, 11-13, 17-18, and 24) are retained for each MTS-applied TB, MTS index should be 0 if any non-zero-coefficient exists outside the 16×16 region. However, if only MtsZeroOutSigCoeffFlag, which is derived from the last significant coefficient position, is used, the redundancy occurs when the last significant coefficient position satisfies LastSignificantCoeffX<=15 and LastSignificantCoeffY<=15 (e.g. located at the CG at grid position 24), and some non-zero-coefficients may exist in the white region at grid positions 24 (CGs at grid positions 10, 14-16, and 19-23). In these circumstances, MtsZeroOutSigCoeffFlag would be set to 1 and MTS index is still parsed but always 0, which may be redundant.  [0055] and Fig. 2-3).
Consider claim 16, Chiang teaches the transform block comprises a 32×32 block (FIG. 2 illustrates a 32×32 transform block 200 with zero and non-zero coefficients.  [0051] and Fig. 2-3); the upper-left region of the transform block comprises an upper-left 16×16 region of the 32×32 block (for the 32×32 TB 200, since only the coefficients within the 16×16 lower-frequency region (the MTS-applied region 210, or CGs at grid positions 0-9, 11-13, 17-18, and 24) are retained for each MTS-applied TB, MTS index should be 0 if any non-zero-coefficient exists outside the 16×16 region [0055] and Fig. 2-3); and each of the plurality of coefficient groups comprises a 4×4 block of coefficients associated with the transform block (when decoder receives the transformed coefficients for each TU/TB in the current CU/CB, for each TB (transform block), the decoder parses the last significant (non-zero) coefficient position first and then the syntax for each coding group (CG) or subblock (e.g., a CG=a 4×4 subblock). FIG. 2 illustrates a 32×32 transform block 200 with zero and non-zero coefficients. In the figure, each grid position represents one 4×4 CG and the number for each grid position represents the (diagonal) scanning order for each CG in the TB. The CGs are thusly located at grids numbered 0 through 63 in diagonal scanning order. In some embodiments, the syntax for each CG includes a significance flag (coded_sub_block_flag or sb_coded_flag) to indicate whether any non-zero coefficients are inside that CG, i.e., whether the coefficients of the subblock is coded. Specifically, sb_coded_flag[xS][yS] specifies the following for the subblock at location (xS, yS) within the current transform block, where a subblock is an array of transform coefficient levels: [0051] and Fig. 2-3).
Consider claim 18, Chiang teaches the device comprises a video encoder (the encoder [0089]) to determine not to code the syntax element, the processor is configured to determine not to encode the syntax element (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode. [0090] – [0092] and Fig. 6); and to code the video data based on the determination not to code the syntax element, the processor is configured to encode the video data without encoding the syntax element (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode. [0090] – [0092] and Fig. 6).
Consider claim 19, Chiang teaches the device comprises a video decoder (FIG. 9 conceptually illustrates a process 900 for using multiple transform selection to decode a block of pixels. In some embodiments, one or more processing units (e.g., a processor) of a computing device implements the decoder 700 performs the process 900 by executing instructions stored in a computer readable medium. In some embodiments, an electronic apparatus implementing the decoder 700 performs the process 900. The decoder receives (at block 910) data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video.  [0106] – [0107]); to determine not to code the syntax element, the processor is configured to determine not to decode the syntax element (The decoder sets (at block 920) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications (e.g., coded_sub_block_flag) of subblocks of the current block (e.g., region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). The horizontal threshold position and the vertical threshold position are positions (xS, yS) of coding groups in the current transform block (or named the subblock at location (xS, yS) within the current transform block). For example, the subblock includes 16 transform coefficients. In other words, the subblock includes 4×4 transform coefficients. In some embodiments, the decoder examines the non-zero coefficient indications of the subblocks to see if any subblocks in the zero-out region of the current block has non-zero coefficient. If so, the decoder sets the zero-out indication to indicate there is at least one non-zero coefficient in the zero-out region of the current block. The process proceeds to 940.  The decoder determines (at block 930) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 940. If the zero-out indication indicate that the zero-out region of the current block has no non-zero coefficient (if other MTS signaling conditions are also satisfied), the decoder parses (at block 950) the bitstream for the MTS index and the process proceeds to 960.  At block 940, the decoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The decoder selects (at block 960) the transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to the transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The decoder reconstructs (at block 970) the current block by using the selected transform mode.  [0108] – [0110]); and to code the video data based on the determination not to code the syntax element, the processor is configured to decode the video data without decoding the syntax element (The decoder sets (at block 920) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications (e.g., coded_sub_block_flag) of subblocks of the current block (e.g., region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). The horizontal threshold position and the vertical threshold position are positions (xS, yS) of coding groups in the current transform block (or named the subblock at location (xS, yS) within the current transform block). For example, the subblock includes 16 transform coefficients. In other words, the subblock includes 4×4 transform coefficients. In some embodiments, the decoder examines the non-zero coefficient indications of the subblocks to see if any subblocks in the zero-out region of the current block has non-zero coefficient. If so, the decoder sets the zero-out indication to indicate there is at least one non-zero coefficient in the zero-out region of the current block. The process proceeds to 940.  The decoder determines (at block 930) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 940. If the zero-out indication indicate that the zero-out region of the current block has no non-zero coefficient (if other MTS signaling conditions are also satisfied), the decoder parses (at block 950) the bitstream for the MTS index and the process proceeds to 960.  At block 940, the decoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The decoder selects (at block 960) the transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to the transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The decoder reconstructs (at block 970) the current block by using the selected transform mode.  [0108] – [0110].  See also [0056]). 
Consider claim 20, Chiang teaches to decode the video data, the processor is configured to: in response to determining not to decode the syntax element, infer a value of the syntax element (The decoder sets (at block 920) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications (e.g., coded_sub_block_flag) of subblocks of the current block (e.g., region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). The horizontal threshold position and the vertical threshold position are positions (xS, yS) of coding groups in the current transform block (or named the subblock at location (xS, yS) within the current transform block). For example, the subblock includes 16 transform coefficients. In other words, the subblock includes 4×4 transform coefficients. In some embodiments, the decoder examines the non-zero coefficient indications of the subblocks to see if any subblocks in the zero-out region of the current block has non-zero coefficient. If so, the decoder sets the zero-out indication to indicate there is at least one non-zero coefficient in the zero-out region of the current block. The process proceeds to 940.  The decoder determines (at block 930) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 940. If the zero-out indication indicate that the zero-out region of the current block has no non-zero coefficient (if other MTS signaling conditions are also satisfied), the decoder parses (at block 950) the bitstream for the MTS index and the process proceeds to 960.  At block 940, the decoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The decoder selects (at block 960) the transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to the transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The decoder reconstructs (at block 970) the current block by using the selected transform mode.  [0108] – [0110]). 
Consider claim 21, Chiang teaches a display configured to display decoded video data (The output devices 1045 display images generated by the electronic system or otherwise output data. The output devices 1045 include printers and display devices, such as cathode ray tubes (CRT) or liquid crystal displays (LCD), as well as speakers or similar audio output devices.  [0119]).
Consider claim 22, Chiang teaches the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (The input devices 1040 enable the user to communicate information and select commands to the electronic system. The input devices 1040 include alphanumeric keyboards and pointing devices (also called “cursor control devices”), cameras (e.g., webcams), microphones or similar devices for receiving voice commands, etc.  [0119]).
Consider claim 23, Chiang teaches the device comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device (Some embodiments include electronic components, such as microprocessors.  [0121]).
Consider claim 24, Chiang teaches a device for coding data (the encoder [0089]), the device comprising: means for determining, for a transform block of video data, that at least one coefficient group, of the transform block, that comprises a non-zero transform coefficient is outside of a lowest frequency region of the transform block, wherein the at least one coefficient group is one of a plurality of coefficient groups that each comprise transform coefficients (the encoder determines, at block 630, whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient.  [0090] – [0092].  For the 32×32 TB 200, since only the coefficients within the 16×16 lower-frequency region (the MTS-applied region 210, or CGs at grid positions 0-9, 11-13, 17-18, and 24) are retained for each MTS-applied TB, MTS index should be 0 if any non-zero-coefficient exists outside the 16×16 region.  [0055].  See also Fig. 2); means for determining not to code a syntax element indicative of a multiple transform selection (MTS) for the transform block based at least in part on the determination of that the at least one coefficient group is outside of the lowest frequency region of the transform block (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode.  [0090] – [0092] and Fig. 6); and means for coding the video data based at least in part on the determination not to code the syntax element indicative of the multiple transform selection for the transform block (At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode.  [0090] – [0092] and Fig. 6).
Consider claim 25, Chiang teaches means for determining that at least one coefficient group, of the transform block, that comprises a non-zero transform coefficient is outside of the lowest frequency region of the transform block, the processor is further configured to: means for determining, for a coefficient group of the plurality of coefficient groups comprising transform coefficients, that a coded sub-block flag for the coefficient group is set (The encoder sets (at block 620) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications of subblocks (e.g., coded_sub_block_flag) of the current block (e.g., zero-out region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). (The horizontal threshold position and the vertical threshold position are positions of coding groups that each may include 16 transform coefficients.) In some embodiments, the encoder examines the non-zero coefficient indications of the subblocks in the zero-out region to see if any subblocks in the zero-out region has non-zero coefficient. If so, the encoder sets the zero-out indication to indicate there is a non-zero coefficient in the zero-out region. The process proceeds to 640.  [0090].); means for, in response to determining that the coded sub-block flag for the coefficient group is set, determine that a position of the coefficient group is greater than 3 in at least one of an x-axis or a y-axis (The encoder sets (at block 620) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications of subblocks (e.g., coded_sub_block_flag) of the current block (e.g., zero-out region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). (The horizontal threshold position and the vertical threshold position are positions of coding groups that each may include 16 transform coefficients.) In some embodiments, the encoder examines the non-zero coefficient indications of the subblocks in the zero-out region to see if any subblocks in the zero-out region has non-zero coefficient. If so, the encoder sets the zero-out indication to indicate there is a non-zero coefficient in the zero-out region. The process proceeds to 640.  [0090].); and means for, in response to determining that the position of the coefficient group is greater than 3 in at least one of the x-axis or the y-axis, determine, for the transform block of the video data, that at least one coefficient group, of the transform block, that comprises a non-zero transform coefficient is outside of the lowest frequency region of the transform block (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660. [0090] – [0092]).
Consider claim 26, Chiang teaches means for determining, for a second transform block of video data, that no coefficient group, of a second plurality of coefficient groups of the second transform block, that comprises a non-zero transform coefficient is outside of a lowest frequency region of the second transform block, wherein the second plurality of coefficient groups each comprise a plurality of transform coefficients (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  [0090] – [0092] and Fig. 6); means for determining to code a second syntax element indicative of the MTS for the second transform block based at least in part on the determination of that no coefficient group is outside of the lowest frequency region of the second transform block (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  [0090] – [0092] and Fig. 6); and means for coding the video data based at least in part on the determination to code the second syntax element indicative of the MTS for the second transform block (At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode.  [0090] – [0092] and Fig. 6).
Consider claim 27, Chiang teaches the means for determining that no coefficient group that comprises a non-zero coefficient group is outside of the lowest frequency region of the second transform block comprises: means for determining, from the plurality of coefficient groups, of the second transform block, one or more coefficient groups for which a coded sub-block flag is set for each of the one or more coefficient groups (The encoder sets (at block 620) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications of subblocks (e.g., coded_sub_block_flag) of the current block (e.g., zero-out region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). (The horizontal threshold position and the vertical threshold position are positions of coding groups that each may include 16 transform coefficients.) In some embodiments, the encoder examines the non-zero coefficient indications of the subblocks in the zero-out region to see if any subblocks in the zero-out region has non-zero coefficient. If so, the encoder sets the zero-out indication to indicate there is a non-zero coefficient in the zero-out region. The process proceeds to 640.  The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  [0090] – [0091]); means for determining that a position of each of the one or more coefficient groups is not greater than 3 in both an x-axis and a y-axis (The encoder sets (at block 620) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications of subblocks (e.g., coded_sub_block_flag) of the current block (e.g., zero-out region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). (The horizontal threshold position and the vertical threshold position are positions of coding groups that each may include 16 transform coefficients.) In some embodiments, the encoder examines the non-zero coefficient indications of the subblocks in the zero-out region to see if any subblocks in the zero-out region has non-zero coefficient. If so, the encoder sets the zero-out indication to indicate there is a non-zero coefficient in the zero-out region. The process proceeds to 640.  The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  [0090] – [0091]); and means for, in response to determining that the position of each of the one or more coefficient groups is not greater than 3 in both the x-axis and the y-axis, determining, for the second transform block of the video data, that no coefficient group, of the second plurality of coefficient groups of the second transform block, that comprises a non-zero transform coefficient is outside of a lowest frequency region of the second transform block (The encoder sets (at block 620) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications of subblocks (e.g., coded_sub_block_flag) of the current block (e.g., zero-out region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). (The horizontal threshold position and the vertical threshold position are positions of coding groups that each may include 16 transform coefficients.) In some embodiments, the encoder examines the non-zero coefficient indications of the subblocks in the zero-out region to see if any subblocks in the zero-out region has non-zero coefficient. If so, the encoder sets the zero-out indication to indicate there is a non-zero coefficient in the zero-out region. The process proceeds to 640.  The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  [0090] – [0091]).
Consider claim 28, Chiang teaches the means for determining not to code the syntax element comprises means for determining not to decode the syntax element (The decoder sets (at block 920) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications (e.g., coded_sub_block_flag) of subblocks of the current block (e.g., region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). The horizontal threshold position and the vertical threshold position are positions (xS, yS) of coding groups in the current transform block (or named the subblock at location (xS, yS) within the current transform block). For example, the subblock includes 16 transform coefficients. In other words, the subblock includes 4×4 transform coefficients. In some embodiments, the decoder examines the non-zero coefficient indications of the subblocks to see if any subblocks in the zero-out region of the current block has non-zero coefficient. If so, the decoder sets the zero-out indication to indicate there is at least one non-zero coefficient in the zero-out region of the current block. The process proceeds to 940.  The decoder determines (at block 930) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 940. If the zero-out indication indicate that the zero-out region of the current block has no non-zero coefficient (if other MTS signaling conditions are also satisfied), the decoder parses (at block 950) the bitstream for the MTS index and the process proceeds to 960.  At block 940, the decoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The decoder selects (at block 960) the transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to the transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The decoder reconstructs (at block 970) the current block by using the selected transform mode.  [0108] – [0110]); and the means for coding the video data based on the determination not to code the syntax element comprises means for decoding the video data without decoding the syntax element (The decoder sets (at block 920) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications (e.g., coded_sub_block_flag) of subblocks of the current block (e.g., region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). The horizontal threshold position and the vertical threshold position are positions (xS, yS) of coding groups in the current transform block (or named the subblock at location (xS, yS) within the current transform block). For example, the subblock includes 16 transform coefficients. In other words, the subblock includes 4×4 transform coefficients. In some embodiments, the decoder examines the non-zero coefficient indications of the subblocks to see if any subblocks in the zero-out region of the current block has non-zero coefficient. If so, the decoder sets the zero-out indication to indicate there is at least one non-zero coefficient in the zero-out region of the current block. The process proceeds to 940.  The decoder determines (at block 930) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 940. If the zero-out indication indicate that the zero-out region of the current block has no non-zero coefficient (if other MTS signaling conditions are also satisfied), the decoder parses (at block 950) the bitstream for the MTS index and the process proceeds to 960.  At block 940, the decoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The decoder selects (at block 960) the transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to the transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The decoder reconstructs (at block 970) the current block by using the selected transform mode.  [0108] – [0110].  See also [0056]). 
Consider claim 29, Chiang teaches means for, in response to determining not to decode the syntax element, inferring a value of the syntax element (The decoder sets (at block 920) the zero-out indication (e.g., MtsZeroOutSigCoeffFlag) based on non-zero coefficient indications (e.g., coded_sub_block_flag) of subblocks of the current block (e.g., region 300 of FIG. 3 defined by xS>3 or yS>3). In some embodiments, the zero-out region of the current block is a region of each transform block in the current block that is beyond a vertical threshold position or a horizontal threshold position (e.g., xS>3 or yS>3). The horizontal threshold position and the vertical threshold position are positions (xS, yS) of coding groups in the current transform block (or named the subblock at location (xS, yS) within the current transform block). For example, the subblock includes 16 transform coefficients. In other words, the subblock includes 4×4 transform coefficients. In some embodiments, the decoder examines the non-zero coefficient indications of the subblocks to see if any subblocks in the zero-out region of the current block has non-zero coefficient. If so, the decoder sets the zero-out indication to indicate there is at least one non-zero coefficient in the zero-out region of the current block. The process proceeds to 940.  The decoder determines (at block 930) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 940. If the zero-out indication indicate that the zero-out region of the current block has no non-zero coefficient (if other MTS signaling conditions are also satisfied), the decoder parses (at block 950) the bitstream for the MTS index and the process proceeds to 960.  At block 940, the decoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The decoder selects (at block 960) the transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to the transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The decoder reconstructs (at block 970) the current block by using the selected transform mode.  [0108] – [0110]). 
Consider claim 1, claim 1 recites the method implemented by the device claimed in claim 11.  Therefore, it is rejected for the same reasons.
Consider claim 2, claim 2 recites the method implemented by the device claimed in claim 12.  Therefore, it is rejected for the same reasons.
Consider claim 3, claim 3 recites the method implemented by the device claimed in claim 13.  Therefore, it is rejected for the same reasons.
Consider claim 4, claim 4 recites the method implemented by the device claimed in claim 14.  Therefore, it is rejected for the same reasons.
Consider claim 5, claim 5 recites the method implemented by the device claimed in claim 15.  Therefore, it is rejected for the same reasons.
Consider claim 6, claim 6 recites the method implemented by the device claimed in claim 16.  Therefore, it is rejected for the same reasons.
Consider claim 7, claim 7 recites the method implemented by the device claimed in claim 17.  Therefore, it is rejected for the same reasons.
Consider claim 8, claim 8 recites the method implemented by the device claimed in claim 18.  Therefore, it is rejected for the same reasons.
Consider claim 9, claim 9 recites the method implemented by the device claimed in claim 19.  Therefore, it is rejected for the same reasons.
Consider claim 10, claim 10 recites the method implemented by the device claimed in claim 20.  Therefore, it is rejected for the same reasons.
Consider claim 30, Chiang teaches a computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors ([0088], [0106], and [0112]) to: determine, for a transform block of video data, that at least one coefficient group, of the transform block, that comprises a non-zero transform coefficient is outside of a lowest frequency region of the transform block, wherein the at least one coefficient group is one of a plurality of coefficient groups that each comprise transform coefficients (the encoder determines, at block 630, whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient.  [0090] – [0092].  For the 32×32 TB 200, since only the coefficients within the 16×16 lower-frequency region (the MTS-applied region 210, or CGs at grid positions 0-9, 11-13, 17-18, and 24) are retained for each MTS-applied TB, MTS index should be 0 if any non-zero-coefficient exists outside the 16×16 region.  [0055].  See also Fig. 2); determine not to code a syntax element indicative of a multiple transform selection (MTS) for the transform block based at least in part on the determination of that the at least one coefficient group is outside of the lowest frequency region of the transform block (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode.  [0090] – [0092] and Fig. 6); and code the video data based at least in part on the determination not to code the syntax element indicative of the multiple transform selection for the transform block (At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode.  [0090] – [0092] and Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2021/0160541 A1) in view of Zhao et al. (US 2016/0219290 A1).
Consider claim 17, Chiang teaches all the limitations in claim 11 and the syntax element indicative of the multiple transform selection for the transform block is indicative of a MTS index that specifies a  (The encoder determines (at block 630) whether the zero-out indication indicates that the zero-out region of the current block has at least one non-zero coefficient. If so, the process proceeds to 640. If the zero-out indication indicate that the zero-out region has no non-zero coefficient, the encoder signals (at block 650) the MTS index into the bitstream, and the process then proceeds to 660.  At block 640, the encoder sets the MTS index to a default value without parsing the MTS index from the bitstream. The encoder selects (at block 660) a transform mode according to the MTS index for the current block. In some embodiments, the transform mode specifies horizontal and vertical transforms of an associated luma transform blocks in the current block. In some embodiments, the default value of the MTS index correspond to a transform mode that uses Discrete Cosine Transform Type II (DCT-2) for both horizontal and vertical transforms. The encoder encodes (at block 670) the current block into the bitstream by using the selected transform mode. [0090] – [0092] and Fig. 6).
However, Chiang does not explicitly teach that the specified transform is a separable transform.
In the same field of endeavor, Zhao discloses techniques for determining transforms to be used during video encoding and video decoding.  Abstract and [0005]. 
Zhao teaches using a separable transform ([0046] – [0047] and [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a separable transform because such incorporation would require much less operation.  [0050].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486